                 Case 1:19-cv-08324-DLC Document 1-12 Filed 09/06/19 Page 1 of 1


  From:    Valetutti, Valerie Valerie.Valetutti@wmchealth.org
Subject:   OPphthalmology Residency
   Date:   April 6, 2017 at 9:23 AM
     To:   amro.ali9@icloud.com
    Cc:    Wandel, Tad Tad.Wandel@wmchealth.org


       Can you please send me the date you took the USMLE 3?

       Valerie Valetutti
       Ophthalmology Residency Coordinator
       Westchester Medical Center
       Macy Pavilion Room 1044
       Valhalla, NY 10595
       914-493-7671
       914-493-3450 (Fax)
       Valerie.Valetutti@wmchealth.org
